DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	Applicant’s remarks filed 09/27/2022 are acknowledged and have been carefully considered. 
	Regarding the claim rejections under 35 U.S.C. 112(b), Applicant’s remarks have been considered but are not persuasive. Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections are addressed in the Response to Arguments section below. 
	 
Status of Claims
	Claims 1-9 were previously pending in the application. 
	As of the response filed 09/27/2022, no claims are amended, no claims are canceled, and no claims are newly added. 
	Accordingly, claims 1-9 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 6 recite “the control circuitry gradually changes the switching frequency” in their respective line 2. The term “gradually” is a relative term which renders these claims indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification and the claims do not provide a clear definition for “gradually changes,” and therefore do not clearly define the metes and bounds of this claim limitation. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of what the claim requires or excludes because it is not clear which changes are to be constituted as gradual and which are not. 
	Claims 3 and 7 recite “a width that inhibits the supplied output voltage from being unstable” in their respective lines 2-3. The term “unstable” is not clear and renders these claims indefinite. The specification and the claims do not provide a clear definition for the term “unstable,” and therefore do not clearly define the metes and bounds of this claim limitation. As currently claimed and discloses, one of ordinary skill in the art would not be apprised of what the claim requires or excludes because it is not clear which output voltage(s) are to be constituted as unstable versus stable, and how this determination is to be made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2011/217842 A, hereinafter “Tamura”) in view of Fujiwara et al. (JP 2012/065694 A, hereinafter “Fujiwara”), further in view of Kawasaki et al. (US 2006/0221654 A1, hereinafter “Kawasaki”). 
Note: Attached Japanese to English machine translation with be referenced to in the rejections below for Tamura.

Regarding claim 1, Tamura teaches an ultrasound diagnostic apparatus (Tamura page 2, line 10, ‘the present invention relates to an ultrasonic diagnostic apparatus’) comprising:
Transmission/reception circuitry that transmits ultrasound waves to a subject and receives an echo signal from the subject (Tamura page 2, lines 21-22, ‘a transmission unit that transmits ultrasonic waves to the subject via the ultrasonic probe, and a reflected wave corresponding to the transmitted ultrasonic waves from the subject’); 
A switching power supply that generates a voltage by switching in accordance with a switching frequency (Tamura page 2, lines 14-15, ‘the switching power supply is a power supply that generates a desired voltage by switching a transistor. The number of times the transistor is switched per second is called a switching frequency’), and supplies the transmission/reception circuitry with a voltage (Tamura page 2, line 10, ‘the present invention relates to an ultrasonic diagnostic apparatus including a switching power supply’; page 2, lines 22-23, ‘a switching power source that generates a driving voltage for at least one of the display unit, the image generation unit, the reception unit, and the transmission unit’);
And a control circuitry (Tamura page 4 lines 2-3, ‘the switching frequency determination unit 27 determines the switching frequency based on the center frequency input from the transmission control unit 13’. This determined switching frequency is output to the clock control unit 29). However, Tamura does not specifically disclose that the control circuitry changes the switching frequency. It also lacks mentioning a ‘predetermined repetition cycle’ or a ‘predetermined change width’.
In the same field of endeavor, in regard of claim 1, Fujiwara teaches of an ultrasound diagnostic apparatus comprising transmission/reception circuitry that transmits ultrasound waves in a predetermined repetition cycle (Fujiwara’s Para. [0031], ‘the calculating part asks for the number of times of switching of the switching power supply performed in a default repeating cycle based on a default repeating cycle and default switching periods’; Para [0029], ‘a default repeating cycle based on the depth (target depth) which transmits an ultrasonic wave’ and discloses a mathematical formula for determining the ‘default repeating cycle’) and receives a signal with a switching power supply that supplies voltage to the transmission/reception circuitry, and a control circuitry that changes the switching frequency by a predetermined change width (Fujiwara’s Para. [0015], ‘the switching power supply 3 turns on and off commercial alternating current voltage by a predetermined duty ratio by switching frequency, and supplies predetermined direct current voltage to the transmission and reception section 2’; Para. [0024], ‘the control part 7 will change the switching frequency of the switching power supply’; Para. [0031], discloses that ‘a default repeating cycle based on a default repeating cycle and default switching periods’) in the predetermined repetition cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Fujiwara to have a ‘repetition cycle’ and a ‘change width’. Fujiwara’s current design includes ‘a default repeating cycle’ which accounts for ‘the number of times of switching of the power supply’ and ‘a predetermined duty ratio’ which is a ratio referring to the total period of the signal and the ratio that the signal is on to off. It would then be obvious to one of ordinary skill in the art to apply the above features taught by Fujiwara to the ‘ultrasound diagnostic device’ according to Tamura, resulting in Tamura’s device to incorporate a predetermined repetition cycle and a predetermined change width. The motivation to make such a modification would be to have a set ratio in which a signal or system is active per cycle and have a set number of cycles or iterations in order to optimize the resolution of the image while minimizing the noise from the switching power supply and the switching frequency.
However, while Fujiwara certainly teaches a control circuitry that changes the switching frequency by a predetermined change width, as described above, the combination of Tamura and Fujiwara is not being relied on for teaching that the control circuitry changes the switching frequency in each of the predetermined repetition cycle. 
In the same field of endeavor of switching devices for controlling switching frequencies, in regard to claim 1, Kawasaki teaches “a switching device and related operation method for performing switching control so as to suppress switching noises occurring during operations of a switching power element” ([0002]), a switching power supply (Kawasaki [0002]: “switching power element”), and control circuitry (Kawasaki [0095]: “switching control is performed by a microcomputer 30”) that changes the switching frequency in each of the predetermined repetition cycle (Kawasaki [0128]: “switching frequencies occurs at diffused timings under the diffused time intervals Th1′ to Th3′ different from each other for a repetition cycle time as shown in FIG. 14A”).  


    PNG
    media_image1.png
    408
    583
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic device disclosed by Tamura, by including the switching device as taught by Kawasaki. One of ordinary skill in the art would have been motivated to make this modification because “surge noise and ringing noise occur in diffused lower energies than those of surge noise and ringing noise caused by the switching frequencies occurring at fixed time intervals Th of the train of drive pulses practiced in the prior art shown in FIG. 14B. Thus, the frequency diffusion based on the basic patterns set forth above also provides noise suppression effect” (Kawasaki [0128]). 

Regarding claim 2, the combination of Tamura, Fujiwara, and Kawasaki teaches the ultrasound apparatus of claim 1, as set forth above. Tamura further teaches wherein the control circuitry gradually changes the switching frequency in the predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by...adding a step change width to the operating frequency’; page 5, lines 15 -, ‘It is assumed that the operating frequency is 0.52 MHz and the determined frequency is 0.58 MHz. At this time, the frequency change width is 0.58-0.52=0.06. When the frequency change is performed in three steps with respect to the frequency change width of 0.06 MHz, the step change width is 0.06/3 = 0.02’ —this discloses the process for determining the frequency change width and the step change width based on a value for the operating frequency and the determined frequency, and showing that the switching frequency gradually changes).

Regarding claim 4, the combination of Tamura, Fujiwara, and Kawasaki teaches the ultrasound apparatus of claim 1, as set forth above. Tamura further teaches wherein the control circuitry changes the switching frequency in a predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by...adding a step change width to the operating frequency’). Tamura also teaches to assume that there are stages (not limited in amount) to frequency change, and that the frequency change width in each of the frequency change stages is the same change width (Tamura page 5, lines 10-14). Tamura continues with an example situation with example values, stating that the change width remains constant throughout the stages, and showing that the period and pulse width of each frequency change stage were decreasing gradually as the stages progressed (Tamura page 5, lines 15-33). However, Tamura does not disclose that the control circuitry changes the switching frequency by specifically 1%.
In the same field of endeavor, in regard of claim 4, Fujiwara teaches that a control part will change the switching frequency of the switching power supply according to the repeat frequency of an ultrasonic wave (Fujiwara Para. [0024]). However, Tamura also does not disclose that the control circuitry changes the switching frequency by specifically 1%.
Reference Fujiwara teaches of changing the switching frequency of the switching power supply, but does not teach of the change to the switching frequency be by 1%. Reference Tamura teaches of very small, gradual changes to the switching frequency by a step change width of 0.02 MHz. The result-effective variable is the predictable relationship between changing of the switching frequency and the unwanted noise recorded on the image, e.g. the smaller the change between switching frequencies the less likely it is to coincide with an integral multiple of a pulse of repetition frequency, resulting in fewer switching noises shown on an ultrasound image—a clearer image. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the change width of the switching frequency of reference Tamura to be by 1% in order to achieve a resolution suitable for the selected imaging mode by minimizing the noise from the switching power supply by changing the switching frequency gradually.

Regarding claim 5, Tamura teaches an ultrasound probe (Tamura page 2, line 21, ‘an ultrasonic probe’) comprising:
Transmission/reception circuitry that transmits ultrasound waves to a subject and receives an echo signal from the subject (Tamura page 2, lines 21-22, ‘a transmission unit that transmits ultrasonic waves to the subject via the ultrasonic probe, and a reflected wave corresponding to the transmitted ultrasonic waves from the subject’); 
A switching power supply that generates a voltage by switching in accordance with a switching frequency (Tamura page 2, lines 14-15, ‘the switching power supply is a power supply that generates a desired voltage by switching a transistor. The number of times the transistor is switched per second is called a switching frequency’), and supplies the transmission/reception circuitry with a voltage (Tamura page 2, line 10, ‘the present invention relates to an ultrasonic diagnostic apparatus including a switching power supply’; page 2, lines 22-23, ‘a switching power source that generates a driving voltage for at least one of the display unit, the image generation unit, the reception unit, and the transmission unit’);
And a control circuitry (Tamura page 4 lines 2-3, ‘the switching frequency determination unit 27 determines the switching frequency based on the center frequency input from the transmission control unit 13’. This determined switching frequency is output to the clock control unit 29). However, Tamura does not specifically disclose that the control circuitry changes the switching frequency. It also lacks mentioning a ‘predetermined repetition cycle’ or a ‘predetermined change width’.
In the same field of endeavor, in regard of claim 5, Fujiwara teaches of an ultrasound probe (Fujiwara’s Para. [0010] & Fig. 1, ‘the ultrasonic probe 1 transmits an ultrasonic wave...and receives the reflected wave’) comprising transmission/reception circuitry that transmits ultrasound waves in a predetermined repetition cycle (Fujiwara’s Para. [0031], ‘the calculating part asks for the number of times of switching of the switching power supply performed in a default repeating cycle based on a default repeating cycle and default switching periods’; Para [0029], ‘a default repeating cycle based on the depth (target depth) which transmits an ultrasonic wave’ and discloses a mathematical formula for determining the ‘default repeating cycle’) and receives a signal with a switching power supply that supplies voltage to the transmission/reception circuitry, and a control circuitry that changes the switching frequency by a predetermined change width (Fujiwara’s Para. [0015], ‘the switching power supply 3 turns on and off commercial alternating current voltage by a predetermined duty ratio by switching frequency, and supplies predetermined direct current voltage to the transmission and reception section 2’; Para. [0024], ‘the control part 7 will change the switching frequency of the switching power supply’; Para. [0031], discloses that ‘a default repeating cycle based on a default repeating cycle and default switching periods’) in the predetermined repetition cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Fujiwara to give scope to the ‘predetermined repetition cycle’ and to the ‘predetermined change width’. Fujiwara’s current design includes ‘a default repeating cycle’ which accounts for ‘the number of times of switching of the power supply’ and ‘a predetermined duty ratio’ which is a ratio referring to the total period of the signal and the ratio that the signal is on to off. It would then be obvious to one of ordinary skill in the art to apply the above features taught by Fujiwara to the ‘ultrasound diagnostic device’ according to Tamura, resulting in Tamura’s device to incorporate an ultrasonic probe, a predetermined repetition cycle, and a predetermined change width. The motivation to make such a modification would be to have a set ratio in which a signal or system is active per cycle and have a set number of cycles or iterations in order to optimize the resolution of the image while minimizing the noise from the switching power supply and the switching frequency.
However, while Fujiwara certainly teaches a control circuitry that changes the switching frequency by a predetermined change width, as described above, the combination of Tamura and Fujiwara is not being relied on for teaching that the control circuitry changes the switching frequency in each of the predetermined repetition cycle. 
In the same field of endeavor of switching devices for controlling switching frequencies, in regard to claim 1, Kawasaki teaches “a switching device and related operation method for performing switching control so as to suppress switching noises occurring during operations of a switching power element” ([0002]), a switching power supply (Kawasaki [0002]: “switching power element”), and control circuitry (Kawasaki [0095]: “switching control is performed by a microcomputer 30”) that changes the switching frequency in each of the predetermined repetition cycle (Kawasaki [0128]: “switching frequencies occurs at diffused timings under the diffused time intervals Th1′ to Th3′ different from each other for a repetition cycle time as shown in FIG. 14A”).  

    PNG
    media_image1.png
    408
    583
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe disclosed by Tamura, by including the switching device as taught by Kawasaki. One of ordinary skill in the art would have been motivated to make this modification because “surge noise and ringing noise occur in diffused lower energies than those of surge noise and ringing noise caused by the switching frequencies occurring at fixed time intervals Th of the train of drive pulses practiced in the prior art shown in FIG. 14B. Thus, the frequency diffusion based on the basic patterns set forth above also provides noise suppression effect” (Kawasaki [0128]). 

Regarding claim 6, the combination of Tamura, Fujiwara, and Kawasaki teaches the ultrasound probe of claim 5, as set forth above. Tamura further teaches wherein the control circuitry gradually changes the switching frequency in the predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by...adding a step change width to the operating frequency’; page 5, lines 15 -, ‘It is assumed that the operating frequency is 0.52 MHz and the determined frequency is 0.58 MHz. At this time, the frequency change width is 0.58-0.52=0.06. When the frequency change is performed in three steps with respect to the frequency change width of 0.06 MHz, the step change width is 0.06/3 = 0.02’—this discloses the process for determining the frequency change width and the step change width based on a value for the operating frequency and the determined frequency, and showing that the switching frequency gradually changes). 

	Regarding claim 8, the combination of Tamura, Fujiwara, and Kawasaki teaches the ultrasound probe of claim 5, as set forth above. Tamura further teaches wherein the control circuitry changes the switching frequency in a predetermined repetition cycle (Tamura’s claim 3 found on page 1, ‘the clock control unit controls the clock signal generation unit so as to change the frequency of the clock signal stepwise’; page 4 lines 52-55, ‘the clock control unit 29 calculates a value (hereinafter referred to as a step change width) obtained by...adding a step change width to the operating frequency’). Tamura also teaches to assume that there are stages (not limited in amount) to frequency change, and that the frequency change width in each of the frequency change stages is the same change width (Tamura page 5, lines 10-14). Tamura continues with an example situation with example values, stating that the change width remains constant throughout the stages, and showing that the period and pulse width of each frequency change stage were decreasing gradually as the stages progressed (Tamura page 5, lines 15-33). However, Tamura does not disclose that the control circuitry changes the switching frequency by specifically 1%.
In the same field of endeavor, in regard of claim 8, Fujiwara teaches that a control part will change the switching frequency of the switching power supply according to the repeat frequency of an ultrasonic wave (Fujiwara Para. [0024]). However, Tamura also does not disclose that the control circuitry changes the switching frequency by specifically 1%.
Reference Fujiwara teaches of changing the switching frequency of the switching power supply, but does not teach of the change to the switching frequency be by 1%. Reference Tamura teaches of very small, gradual changes to the switching frequency by a step change width of 0.02 MHz. The result-effective variable is the predictable relationship between changing of the switching frequency and the unwanted noise recorded on the image, e.g. the smaller the change between switching frequencies the less likely it is to coincide with an integral multiple of a pulse of repetition frequency, resulting in fewer switching noises shown on an ultrasound image—a clearer image. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the change width of the switching frequency of reference Tamura to be by 1% in order to achieve a resolution suitable for the selected imaging mode by minimizing the noise from the switching power supply by changing the switching frequency gradually.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2011217842 A, hereinafter “Tamura”) in view of Fujiwara et al. (JP 2012065694 A, hereinafter “Fujiwara”) and Kawasaki et al. (US 2006/0221654 A1, hereinafter “Kawasaki”) as applied to claims 1 and 5 above, and in further view of Ota et al. (US 20190008481 A1, hereinafter “Ota”).
Note: Attached Japanese to English machine translation with be referenced to in the rejections below for Tamura.

Regarding claim 3, Modified-Tamura teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the control circuitry changes the switching frequency by a width that inhibits the supplied output voltage from being unstable (Tamura page 5, lines 12-14, ‘the change width of the frequency may be a change width in which the change of the duty ratio is kept constant or an irregular change width. Further, it is assumed that the predetermined time is an arbitrary period of the secondary clock signal output from the secondary clock generator. The predetermined duty ratio is 50 %’) in the predetermined cycle.
In the same field of endeavor, in regard of claim 3, Ota teaches of an ultrasound diagnostic apparatus that can control the transmission energy in real time even with a constant transmitting voltage by controlling the pulse width or duty ratio of the driving pulse output from a puller in a variable manner in Para. [0006] of Ota’s Specification. In Para. [0058 - 0059], Ota discloses that in order to increase the transmitting voltage without increasing the acoustic output of the ultrasound, a pulse-width modulation control is applied. In the pulse-width modulation control, the output value is controlled by changing the waveform while maintaining the voltage at a constant value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Ota to allow the changing of the switching frequency by a width that would keep the output voltage stable. Ota’s current design has a pulse-width modulation control. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Ota to the ultrasound diagnostic apparatus according to Modified-Tamura, resulting in Modified-Tamura’s apparatus to incorporate a pulse-width modulation control to the apparatus body. The motivation to make such a modification would be to keep the output voltage relatively stable. More or less, as the voltage increases so does the power out of the area, and the frequency then increases. The Ota reference teaches this relationship between the changing of the switching frequency and how this could affect the output voltage. Thus to achieve a resolution suitable for the selected imaging mode, the voltage must be kept stable as the switching frequency is changed gradually by a width to minimize the noise from the switching power supply.

Regarding claim 7, Modified-Tamura teaches the ultrasound probe of claim 5, as set forth above, wherein the control circuitry changes the switching frequency by a width that inhibits the supplied output voltage from being unstable (Tamura page 5, lines 12-14, ‘the change width of the frequency may be a change width in which the change of the duty ratio is kept constant or an irregular change width. Further, it is assumed that the predetermined time is an arbitrary period of the secondary clock signal output from the secondary clock generator. The predetermined duty ratio is 50 %’) in the predetermined cycle.
In the same field of endeavor, in regard of claim 7, Ota teaches of an ultrasound diagnostic apparatus that can control the transmission energy in real time even with a constant transmitting voltage by controlling the pulse width or duty ratio of the driving pulse output from a puller in a variable manner in Para. [0006] of Ota’s Specification. In Para. [0025], Ota discloses that a transmitting voltage of a driving signal is supplied via an ultrasound probe. In Para. [0058 - 0059], Ota discloses that in order to increase the transmitting voltage without increasing the acoustic output of the ultrasound, a pulse-width modulation control is applied. In the pulse-width modulation control, the output value is controlled by changing the waveform while maintaining the voltage at a constant value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Ota to allow the changing of the switching frequency by a width that would keep the output voltage stable. Ota’s current design has a pulse-width modulation control. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Ota to the ultrasound probe according to Modified-Tamura, resulting in Modified-Tamura’s probe to incorporate a pulse-width modulation control to the ultrasound apparatus body. The motivation to make such a modification would be to keep the output voltage relatively stable. More or less, as the voltage increases so does the power out of the area, and the frequency then increases. Thus to achieve a resolution suitable for the selected imaging mode, the voltage must be kept stable as the switching frequency is changed gradually by a width to minimize the noise from the switching power supply.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2011217842 A, hereinafter “Tamura”) in view of Fujiwara et al. (JP 2012065694 A, hereinafter “Fujiwara”) and Kawasaki et al. (US 2006/0221654 A1, hereinafter “Kawasaki”) as applied to claim 1 above, and further in view of Ruddenklau et al. (US 2013/0345689 A1, hereinafter "Ruddenklau").

	Regarding claim 9, the combination of Tamura, Fujiwara, and Kawasaki teaches the ultrasound diagnostic apparatus according to claim 1, as set forth above, wherein the control circuitry changes the switching frequency by a width that inhibits the supplied output voltage from being unstable (Tamura page 5, lines 12-14, ‘the change width of the frequency may be a change width in which the change of the duty ratio is kept constant or an irregular change width. Further, it is assumed that the predetermined time is an arbitrary period of the secondary clock signal output from the secondary clock generator. The predetermined duty ratio is 50 %’) in the predetermined cycle. Tamura is not relied on for teaching a change of the switching frequency from an initial value of 444.4 KHz to a value of 439.6 KHz. 
	In the same field of endeavor of medical devices and methods for driving such medical devices, Ruddenklau teaches "a resonant circuit and a frequency controller is used to vary the frequency of a signal passed through the resonant circuit in order to control the power supplied" (Abstract) for "providing electrical signals to a tissue or vessel to be treated" (Abstract), and further teaches that the device was designed with a center switching frequency of 430 KHz (“fc=430 kHz (centre or critical switching frequency)”), a maximum switching frequency of 500 KHz (“fmax=500 kHz (maximum switching frequency, which is the upper resonant frequency)”), and a minimum switching frequency of approximately 380 KHz (“fmin≈380 kHz (approximate minimum switching frequency—needs to be calculated)”) ([0066]-[0073]). 
	As described above with respect to independent claim 1, Fujiwara teaches the changing of switching frequency (despite the changing being due to different depths of the signals) and discloses the benefit of optimiz[ing] the resolution of the image while minimizing the noise from the switching power supply and the switching frequency. Furthermore, Kawasaki teaches changing the switching frequency in each of the predetermined repetition cycle (Kawasaki [0128]: “switching frequencies occurs at diffused timings under the diffused time intervals Th1′ to Th3′ different from each other for a repetition cycle time as shown in FIG. 14A”), and further provides the benefit of “surge noise and ringing noise occur in diffused lower energies than those of surge noise and ringing noise caused by the switching frequencies occurring at fixed time intervals Th of the train of drive pulses practiced in the prior art shown in FIG. 14B. Thus, the frequency diffusion based on the basic patterns set forth above also provides noise suppression effect” (Kawasaki [0128]). Thus, this combination of references clearly teaches the advantages of changing the switching frequency. 
	Given that this combination of references teaches the importance of changing the switching frequency, and newly cited reference Ruddenklau provides a range which includes a center switching frequency, a maximum switching frequency, and a minimum switching frequency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the changing of switching frequencies as taught by the combination of Fujiwara and Kawasaki, by including the optimal range of switching frequencies as taught by Ruddenklau. One of ordinary skill in the art would have been motivated to make this modification because it would have been obvious to try values within this range of switching frequencies disclosed by Ruddenklau, as this range provides a finite number of identified, predictable solutions (switching frequencies) with a reasonable expectation of success. In addition to disclosing the range of switching frequencies, Ruddenklau also teaches that “For any particular design it may be necessary to adjust the values due to the following reasons: to maximise efficiency; compensate non ideal effect of components …; make the design practical …; etc” ([0083]-[0087]).  

Response to Arguments
Rejection under 35 U.S.C. 112(b): 

	With regard to the 35 U.S.C. 112(b) rejection, Applicant submits that claims 2, 3, 6, and 7 are not indefinite. Applicant submits that “gradually” is discussed throughout the present disclosure at least at paragraph [0047]. Applicant also submits that “unstable” is also discussed in the present disclosure at least at paragraph [0071]. Applicant submits that these terms, and as a result, claims 2, 3, 6, and 7, would have been clear to one of ordinary skill in the art in view of the present disclosure. 
	
In response, Examiner respectfully submits that Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. Examiner respectfully submits that while the terms “gradually” and “unstable” are discussed in the disclosure, the disclosure does not provide a standard for ascertaining the requisite degree of each of the terms. The paragraphs cited by Applicant appear to provide examples of how the terms “gradually” and “unstable” are used, but these paragraphs do not provide a definition nor a standard that can be used to determine whether a certain change is “gradual” or whether a certain output is “unstable.” Examiner further respectfully submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, claims 2-3 and 6-7 remain rejected under 35 U.S.C. 112(b). 


Rejection under 35 U.S.C. 103: 

	Applicant traverses the rejection of claims 1, 2, 4-6, and 8 under 35 U.S.C. 103 over Tamura, Fujiwara, and Kawasaki. Applicant also traverses the assertion that Kawasaki’s Fig. 14 shows an example where a switching frequency is changed for each repetition cycle. Applicant submits that Kawasaki’s Fig. 14 shows that the switching frequency varies among Th1’ to Th3’, namely, Th1’ to Th3’ differ from each other in length, and therefore, the interval of ringing noise (wavelike noise in the figure) is diffused. Applicant submits that Kawasaki sets forth Figs. 14A and 14B next to each other for comparison, and submits that across these figures, broken lines are vertically drawn based on the respective predetermined intervals Th in Fig. 14B. Although this may resemble the repetition cycle of the claimed invention, Applicant submits that Kawasaki is actually very different from the claimed repetition cycle. Applicant submits that in Kawasaki, one repetition cycle TC’ is constituted by a set of different switching frequencies according to Th1’ to Th3’, and as such, when considering the repetition cycle TC’ as a unit, Kawasaki repeats the same switching frequency set. Accordingly, Applicant submits that Kawasaki does not teach or suggest changing the switching frequency by a predetermined change width in each of the predetermined repetition cycle, as recited in Applicant’s claim 1. Consequently, Applicant submits that Tamura, Fujiwara, and Kawasaki do not render obvious all of the features of claim 1, or the features of claim 5 for reasons similar to those discussed above. 

In response, Examiner respectfully submits that Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
The final limitation of claim 1 recites “control circuitry that changes the switching frequency by a predetermined change width in each of the predetermined repetition cycle” (lines 6-7). Examiner respectfully submits that under the broadest reasonable interpretation, this claim limitation is being interpreted to mean that the switching frequency is changed in some fashion in each predetermined repetition cycle. In other words, there must be a change in switching frequency in each repetition cycle. With respect to the prior art reference (Kawasaki), there must be a change in switching frequency in each repetition cycle TC’. Under this interpretation, as long as each repetition cycle includes a change of switching frequency, then the claim limitation is satisfied. 
In Kawasaki’s Fig. 14A, the switching frequency varies among Th1’ to Th3’ based on the difference in lengths shown in the figure. Thus, in the repetition cycle shown, the switching frequency is changed. In other words, it is this variation of the switching frequencies Th1’ to Th3’ that are being interpreted as the changed switching frequencies. 
Examiner respectfully submits that Applicant appears to argue that when considering the repetition cycle TC’ as a unit, Kawasaki teaches the repeating of the same switching frequency set. However, Examiner respectfully submits that this argument is not supported by the subject matter of the claim as currently drafted. Examiner respectfully submits that the claim does not require a different, independent set of varied switching frequencies for each subsequent repetition cycle. Conversely, the claim as currently drafted only requires that each repetition cycle includes a change of switching frequency at some point within that cycle. Based on this interpretation, Examiner respectfully submits that Kawasaki teaches this limitation of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyake (US 2016/0105127 A1, hereinafter “Miyake”) teaches a control device for controlling the switching of a switching element of a power conversion device (Miyake: [0002]), and further teaches “switching processing in which a plurality of switching frequencies [that] are switched sequentially is repeated for each repetition cycle” (Miyake: [0011]). 
Yang et al. (US 7313004 B1, hereinafter “Yang”) teaches a switching controller for a resonant power converter (Title), where the switching frequency is changed in response to a feedback signal (Abstract). Yang further teaches “modulate the switching frequency of the power converter” (Col. 3). 
Kovalcheck (US 2007/0156129 A1, hereinafter “Kovalcheck”) teaches an apparatus and method for the dissociation of soft tissue using pulsed rapid variable direction energy field (Abstract), with applicability to medical procedures in the body of humans or animals ([0003]). Kovalcheck further teaches a switching circuit that “changes the frequency per pulse burst cycle” (claim 39). 
	Ishizuka et al. (JP 2015/062498 A, hereinafter “Ishizuka”) teaches a power source unit for ultrasonic diagnostic equipment and ultrasonic diagnostic equipment (Title), and further teaches the benefits of altering a switching frequency (“since the frequency of the signal under the processing of the ultrasonic diagnostic apparatus or the frequency range to be imaged varies depending on the operating state of the ultrasonic diagnostic apparatus, it is desirable to switch the switching frequency according to the operating state” ; “appropriately perform feedback control of an output voltage even if a switching frequency of a power supply unit is changed in an ultrasonic diagnostic apparatus” ; “a switching power supply circuit that performs switching at a switching frequency determined according to an operating state of the ultrasonic diagnostic apparatus” ; “switching frequency is variably set so that the frequency of the switching noise caused by the power supply unit 10 is different from the frequency of the signal under the processing of the ultrasonic diagnostic apparatus 8 or the frequency range to be imaged”). Ishizuka also teaches the benefits of changing the switching frequency: “By changing the switching frequency, it is possible to avoid or reduce the problem that switching noise becomes an obstacle to image observation and measurement result evaluation.” 
	Kamiyama et al. (JP 2014/083155 A, hereinafter “Kamiyama) teaches an ultrasound diagnostic device (Title) having a plurality of switching power supplies, wherein the noise caused by the superposition of switching frequencies is reduced” (Abstract), and further teaches operating a different switching frequencies (“SW power sources 271 operate at different switching frequencies in order to reduce rail noise caused by the superposition of switching frequencies” ; “switching frequency can be arbitrarily set by the user via an input device (not shown). The control circuit 29 calculates a plurality of switching frequencies for the plurality of SW power sources 271 based on the transmission frequency and the PRF, and automatically sets the calculated plurality of switching frequencies in the plurality of SW power sources 271” ; “compared to the case where the three switching frequencies as shown in FIG. 3 have the same value, the intensity of each noise component is smaller in the present embodiment in which the three switching frequencies have different values” ; “since the switching frequencies of the plurality of SW power supplies 271 are dispersed, the noise included in the B-mode image related to the harmonic component is reduced” ; “control circuit 29 controls the plurality of SW power sources 271 so that the plurality of SW power sources 271 operate at different switching frequencies”). 
	McNamara et al. (KR 102213356 B1, claiming priority to US 2014/61943134P filed 02/21/2014, hereinafter “McNamara”) teaches a system and method for managing power output (Title) including “a switch control unit (or controller) 45 is connected to the switch 55 to control the duration and/or the switching frequency of the connection” and further teaches that “the magnitude of the voltage applied by the voltage source 50, the connection duration D and/or the switching frequency f may be preset and/or may vary based on the load condition.” 
	Bin Huda et al. (US 2010/0090775 A1, hereinafter “Bin Huda”) teaches a method and apparatus for dynamic modulation (Title) and further teaches that “The switching frequency being varied (or frequency discretely hopped)” ([0050]). 
	Goto et al. (US 2006/0220469 A1, hereinafter “Goto”) teaches a switching device and related operating method (Title) and further teaches to “make it possible for the switching frequencies, each generated in the time interval between the relevant leading edges of the drive pulses, to be set to values different from each other” ([0110]). “Thus, the switching frequencies can be spread in wide frequency areas as compared to those of the switching power transistor driven with a train of drive pulses appearing at fixed time intervals practiced in the state-of-the art switching control. Accordingly, average energy levels of noises caused by switching control of the present embodiment can be remarkably reduced” ([0110]). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793